The transcript in this case was filed in the Court of Civil Appeals at Dallas on the 18th day of February, 1925, and was transferred to this court and filed in the office of the clerk on the 25th day of January, 1926. For a period of about one year the transcript has been the only paper filed in the cause, save orders of transfer. Neither party has filed any brief or other paper in the case, calling for its prosecution, affirmance, or dismissal.
After such inexcusable neglect and disregard of the rules of practice and procedure of this court, nothing is left for us to do but dismiss the appeal. Texas court rules 36-38; Pagach v. Bank et al. (Tex.Civ.App.)166 S.W. 50; State Fair of Texas v. Cowart (Tex.Civ.App.) 165 S.W. 1197.
For the reasons stated, the appeal is hereby ordered dismissed, at the cost of appellant.